DECLARATION OF ALEJANDRO RANGEL-LOPEZ

1. My name is Alejandro Rangel-Lopez. I am a resident of Dodge City and will be a new
voter in the upcoming election on Novernber 6, 2018.

2. I am a senior at Dodge City High School, where I serve as student council president I am
also currently enrolled in a college course at Dodge City Community College. On weekdays after
school, I work at the law firm of Davis & McCann. On Sundays, I work at the local Dillons
supermarket in Dodge City. These jobs help me pay for my braces and money for gas, among other
expenses.

3. I will turn eighteen on October 29, 2018. I registered to vote online at www.ksvotes.org on
February 11, 2018. In June 2018, I followed up With the Ford County Clerk’s office to confirm
that IWould be registered to vote in time for November’s election.

4. Exercising my right to vote holds special significance for me. My parents are immigrants
to the United States. They left their home and came here at great personal sacrifice so that I would
have the opportunity to be a United States citizen. But for many years, neither of them had the
right to vote. My father became a United States citizen in 2004. I remember with pride watching
my dad cast his vote during the 2008 election_the first election I have memory of as a child. He
has never missed an election since he became a citizen.

5. My vote is important to me because it extends beyond myself. lt presents the opportunity
to speak on behalf of immigrants like my parents were, young people, and other members of my

community who do not have the right to vote. My civic participation is for all of them.

6. After observing my father’s voting experience during the 2014 and 2016 general clections,
I ar_n very concerned about the burdens that will be placed on me as a voter in Dodge City. During
the last two general elections, my father had to Wait between one and two hours to cast his vote.

7. Dodge City only has one permanent polling location at the USD 443 Civic Center in the
North of town, and everyone has to vote there. This is despite the fact that during lunch and in the
late afternoon freight trains bisect the City and block off the key intersections at Wyatt Earp
Boulevard and 14th Avenue and at Central Avenue and Highway 50, preventing the flow of traffic
across town for 15-20 minutes at a time.

8. Now that the Western Bank Expo ,Center has been set as the sole polling location in Dodge
City for the November 2018 general election, I expect I will have an even harder time voting. The
Expo Center is located outside of Dodge City to the South. There is no nearby public
transportation, and there are no sidewalks anywhere near the voting location. I arn fortunate that
because I follow the Dodge City Chamber of Commerce on Facebook, I was made aware of the
change in voting location in late September and have adjusted my plans for election day. But I
haven’t heard any radio notification or seen any Facebook or social media notices from the Ford
County Clerk to voters about the change in Dodge City’s polling location. I, like many people of
my generation, do not regularly read the newspaper.

9. But even knowing of` the temporary change to Dodge City’s only polling location, it Will
be difficult for me to find time to vote in person on November 6. On Tuesdays my AP Literature
class starts at 7:50AM, and I am at school until 3:OOPM. The polls are open at the Expo Center

from 7:00AM to 7:00PM on election day. If voting took only thirty minutes, Iwould be able to go
to the Expo Center to vote at 7:00AM, and would have just enough time to make the fifteen minute

drive from the Expo Center to Dodge City High School. Based on my father’s experience,

however, I know that voting could take three to four times that long. As a result, I plan to skip my
job at Davis & McCann after school and drive directly to vote. At around 3:00PM, I will have to
take a detour to get across town from school to the EXpo Center because the main intersections
will be blocked off by freight train traffic. I then plan to wait as long as it takes to exercise my
right to vote. I am fortunate that I have the ability to wait.

10. For me, voting by advanced mail-in ballot or in person before election day is not an
adequate replacement for voting in person on election day. It is my first time voting, and I want to
go to the polling location to see my ballot be counted along with everyone else’s. If` l voted early,
I would be concerned that my vote might not be counted. But more irnportantly, l have been raised

to view voting and civic participation as an act of Community. If I had to vote alone and not on

election day, that act of community would be diminished

I declare under penalty of perjury that the forgoing is true and correct.

Executed on:

 

@efoh¢r 2$="",.20 73
<A/(.&QD\»J"O
l \ ( ) a

Alejandro Rangel-Lopez

